DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
In Claim 14, at Line 3, change “such it is pushed” to --such that it is pushed--.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the male sprocket" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2278320 to Kath (hereinafter “Kath”) in view of WO 2011/057627 to Haller (hereinafter “Haller”).
-From Claim 1: Kath discloses a rod end 2 comprising a locking mechanism, wherein the locking mechanism comprises an insert 3, a female torque locking element 6, and a male torque locking element 4, wherein upon activation of the locking mechanism, the female torque locking element engages with the male torque locking element in a form-fitting connection (Col. 3, ll. 5-10 & 26-31).
However, Kath does not disclose a fork end.
Haller teaches a fork end (at 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kath by adding a fork end as taught by Haller in order to allow one end of the rod end (at stems 2) to be coupled to something not otherwise couplable to an “eyed or headed outer end.”  (Col. 1, ll. 45-47) 
-From Claim 2: Kath discloses wherein the female torque element 6 is situated inside the insert 3.  (See Fig. 2)
-From Claim 3: Kath discloses wherein the insert 3 comprises at least one groove 7 and the female torque locking element comprises at least one key 9 that fits into the insert groove.
-From Claim 4: Kath discloses a spring 10.
-From Claim 5: Kath discloses wherein the female torque locking element 6 is situated inside the insert at a position where the female torque locking element is not engaged with the male torque locking element (i.e., when pins 9 are engaged in slot offset 8; Col. 3, ll. 7-12), and wherein the spring 10 is situated below the female torque locking element such that upon adjusting the female torque locking element into a free position, the female torque locking element is moved by the spring such that the female torque locking element engages the male torque locking element in the form-fitting connection. (Col. 2, ll. 26-27, describing female members 6 being normally urged against male members 4)
-From Claim 6: Kath discloses wherein the insert has a snap-in groove 8 that holds the female torque locking element 6 at a position where the female torque locking element is not engaged with the male torque locking element until the locking mechanism is activated.
-From Claim 7: Kath discloses wherein the female torque locking element 6 further comprises a female radial sprocket (grooves receiving ribs 5 of male element 4 give female element 6 a sprocket shape).
-From Claim 8: Kath discloses wherein the male torque locking element 4 further comprises one or more keys 5 and a male radial sprocket (circumferentially disposed ribs 5 give 4 a sprocket shape).
-From Claim 9: Kath discloses wherein upon activation of the locking mechanism, the male sprocket engages a female sprocket in the form-fitting connection between the female torque locking element and the male torque locking element.  (Col. 2, ll. 26-31)
-From Claim 10: Kath discloses a locking clip 9 and a latch 8.
-From Claim 11: Kath discloses a release clip 19 comprising one or more keys 20.
-From Claim 12: Kath does not specifically discloses wherein the release clip 19 comprises plastic; rather, Kath is silent as to the specific material of element 19.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct element 19 out of plastic, as plastic is well known in the mechanical arts to be a readily available, inexpensive, and strong material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
-From Claim 13: Kath discloses wherein the insert comprises a groove 7 and the female torque locking element 6 comprises a groove (i.e., the opening into which pins 9 are inserted) and wherein one or more keys 9 of a release clip fit into the grooves such that the locking mechanism is inactive.
-From Claim 14: Kath discloses wherein the locking mechanism is activated by pulling the release clip, whereby the female torque locking element is adjusted into a free position such [that] it is pushed upward by the spring such that the female torque locking element engages the male torque locking element in the form-fitting connection.
-From Claim 15: Kath discloses wherein the locking mechanism is external to the rod end 2.
-From Claim 16: Kath discloses a radial sprocket 5.
-From Claim 17: Kath discloses wherein no substantial torque for length adjustment of the rod end is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/19/2022